         Case 6:20-cv-00812-ADA Document 18 Filed 11/17/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                     Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                       6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
              Plaintiff,
                                                                       6:20-cv-00815-ADA
                                                                       6:20-cv-00816-ADA
v.
                                                                       6:20-cv-00902-ADA
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                     JURY TRIAL DEMANDED
              Defendant.

 DEFENDANT JUNIPER NETWORKS, INC.'S RULE 7.1 DISCLOSURE STATEMENT

       In compliance with Federal Rule of Civil Procedure 7.1, Defendant Juniper Networks, Inc.

(“Juniper”) hereby discloses that there is no parent corporation of Juniper or publicly held

corporation owning 10% or more of Juniper’s stock.




                                                                                        Page | 1
        Case 6:20-cv-00812-ADA Document 18 Filed 11/17/20 Page 2 of 3




Dated: November 17, 2020         /s/ B. Russell Horton
                                 B. Russell Horton
                                 rhorton@gbkh.com
                                 State Bar No. 10014450
                                 George Brothers Kincaid & Horton LLP
                                 114 West 7th Street, Suite 1100
                                 Austin, TX 78701
                                 Telephone: (512) 495-1400
                                 Facsimile: (512-499-0094

                                 Kevin P.B. Johnson
                                 kevinjohnson@quinnemanuel.com
                                 Todd Briggs (admission pending)
                                 toddbriggs@quinnemanuel.com
                                 Margaret Shyr (pro hac vice application to be filed)
                                 margaretshyr@quinnemanuel.com
                                 Joseph E. Reed (pro hac vice application to be filed)
                                 joereed@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 555 Twin Dolphin Drive, 5th Floor
                                 Redwood Shores, CA 94065
                                 Telephone: (650) 801-5000
                                 Facsimile: (650) 801-5100

                                 Nima Hefazi (pro hac vice application to be filed)
                                 nimahefazi@quinnemanuel.com
                                 Pushkal Mishra (pro hac vice application to be filed)
                                 pushkalmishra@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 865 South Figueroa Street, 10th Floor
                                 Los Angeles, CA 90017
                                 Telephone: (213) 443-3000
                                 Facsimile: (213) 443-3100

                                 Counsel for Defendant
                                 Juniper Networks, Inc.




                                                                                 Page | 2
         Case 6:20-cv-00812-ADA Document 18 Filed 11/17/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on November 17, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: November 17, 2020

                                                    /s/ B. Russell Horton
                                                    B. Russell Horton




                                                                                          Page | 3
